Citation Nr: 0214635	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  99-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
supraventricular tachycardia, status post pacemaker 
insertion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985.  

This matter was originally before the Board of Veteran's 
Appeals (the Board) on appeal from a rating decision dated in 
February 1998 by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center, Wichita, Kansas, granted 
VA compensation for supraventricular tachycardia, status post 
pacemaker insertion under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000).  The condition was evaluated as 100 percent 
disabling, effective June 30, 1997.  Effective August 1, 
1998, the evaluation was reduced to 30 percent.  The veteran 
appealed for a higher evaluation for the cardiac condition, 
maintaining that the condition should be rated 60 percent 
disabling.  

In August 2000, the Board remanded the matter to the RO 
requesting that the RO obtain additional medical records, 
including the report of any cardiovascular examination for 
further review by a cardiologist, or if one had not been 
completed to schedule the veteran for a special 
cardiovascular examination.  The requested action has been 
completed and the veteran's case has been returned for a 
decision.  

In a substantive appeal dated in February 1999, the veteran 
also maintained that his hypertension arose as a result of 
the heart complications associated with the surgery at the VA 
medical center.  The Board construed the veteran's statements 
as an initial claim for service connection for hypertension, 
and considered it to be inextricably intertwined with the 
issue of an increased rating for the veteran's service-
connected supraventricular tachycardia.  The matter was 
referred to the RO which developed the claim and furnished 
the veteran a copy of the July 2002 decision denying service 
connection for hypertension.  The veteran was also provided a 
letter explaining what he should do if he disagreed with the 
decision.  Regarding whether that matter is currently on 
appeal, the governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200 (2001).  

Service connection for hypertension has been denied, and that 
matter is not in appellate status.  Therefore, in reviewing 
the rating for the veteran's service-connected 
supraventricular tachycardia, symtoms of hypertension will be 
considered manifestations of non-service connected 
disability.  

During the time the veteran's case was in Remand status, the 
RO granted service connection for depression associated with 
supraventricular tachycardia, status post pacemaker insertion 
under 38 U.S.C.A. § 1151 (West 1991; Supp. 2001), effective 
December 3, 1999.  


FINDING OF FACT

From August 1, 1998 to the present the veteran's service-
connected supraventricular tachycardia, status post pacemaker 
insertion is manifest by workload of greater than 10 
metabolic equivalents (METs), with 72 percent of predicted 
peak heart rate and left ventricular ejection fraction of 66 
percent.  


CONCLUSION OF LAW

From August 1, 1998, the criteria for a rating in excess of 
30 percent for supraventricular tachycardia, status post 
pacemaker insertion are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991; Supp. 2001); 38 C.F.R. § 3.321(b)(1), 
Part 4, § 4.104, Diagnostic Code 7018 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the service-connected 
supraventricular tachycardia, status post pacemaker 
insertion, is more severe than is reflected by the currently 
assigned 30 percent disability evaluation.  

The Board will initially discuss whether this case has been 
properly developed for appellate purposes.  The Board will 
then review the law and pertinent VA regulations, followed by 
a discussion of the factual background of this case.  The 
Board will conclude with an analysis of the issue on appeal.  

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the Remand of August 2000 the Board informed the veteran 
of the evidence of record and what evidence was necessary to 
support a higher disability evaluation.  The Board requested 
that the RO obtain additional medical evidence and this was 
accomplished.  The veteran was also scheduled for a special 
cardiovascular examination.  

In April 2001 the RO informed the veteran of the impact of 
the VCAA on his claim.  He was informed regarding VA's duty 
to assist in obtaining evidence, what evidence was necessary 
to support the claim, what evidence the veteran might submit, 
and what VA was prepared to do to assist him in this regard.  
He was also furnished a toll free telephone number if he had 
any question whatsoever.  

In January 2002 the veteran forwarded a medical release form 
and he indicated what records were available.  The RO 
utilized the release and information to obtain private 
treatment records.  VA treatment records were also obtained.  

In July 2002 the veteran was furnished a supplemental 
statement of the case (SSOC) reflecting what evidence had 
been obtained and the reasons for the decision made.  He was 
notified that VA treatment reports, the reports of VA 
examinations in October and November 2001 and treatment 
reports from the Shawnee Mission Medical Center were 
reviewed.  He was encouraged to submit any additional 
pertinent information.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided a recent complete 
specialized medical examination, including highly 
sophisticated studies, which are further discussed below.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The veteran's 
local and national representatives have submitted written 
arguments in support of his claim.  

On the basis of review of the claims folder, there is no 
indication that the veteran has further evidence or argument 
to submit.  

In summary, the veteran has been made aware of the 
information and evidence needed to substantiate his claim, 
and he has been notified of the information and evidence the 
Board obtained and of what portion of the information and 
evidence he needed to provide.  Therefore, further 
development to meet the requirements VCAA is not necessary.  
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Pertinent law and regulations 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service- 
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In Fenderson the Court further held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

The veteran is currently rated under diagnostic code (DC) 
7018.  The amended rating criteria in January 1998 which 
added the new DC 7018 for evaluating implantable cardiac 
pacemakers specifies that evaluations are to consider DCs 
7010 and 7011 in addition to DC 7015.  Under the applicable 
rating criteria, a 30 percent evaluation is provided for 
atrioventricular block when a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram or x-ray.  A 60 percent evaluation is provided 
when there has been more than one episode of acute congestive 
heart failure in the past year, or a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent. 38 C.F.R. § 4.104, Diagnostic Code 7015 (2001).  

Under Diagnostic Code 7010, a 30 percent evaluation is 
warranted for paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than four episodes per 
year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2001).

Diagnostic Code 7011, that concerns sustained ventricular 
arrhythmias, provides that a 30 percent evaluation is 
warranted for ventricular arrhythmias with a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on EKG, echocardiogram 
or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7011 (2001).  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  As stated in 38 C.F.R. Part 
4, § 4.1 and by the VA's General Counsel Opinion VAOPGCPREC 
6-96 (August 16, 1996), the rating schedule is based upon the 
average impairment of earning capacity due to disease or 
injury, and application of the schedule recognizes that the 
rated disabilities interfere with employment.  38 C.F.R. § 
3.321(b)(1) is "implicated only where there is evidence that 
the disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond 
that reflected in VA's rating schedule or would affect 
earning capacity in ways not addressed in the schedule." 
VAOPGCPREC 6-96.


Factual Background

The veteran was hospitalized at a VA Medical Center in June 
1997 with a history of recurrent palpitations associated with 
chest pain, shortness of breath and spells of syncope-
presyncope of 4 to 5 years' duration for which he was taking 
Verapamil.  A study showed that he had a dual pathway in the 
AV node and the operators proceeded with ablation.  The 
veteran developed a complete heart block post ablation and a 
dual chamber pacemaker was placed without any complications.  

As indicated previously in a February 1998 rating action the 
regional office granted VA benefits for supraventricular 
tachycardia, status post pacemaker insertion under 38 
U.S.C.A. § 1151 with an evaluation of 100 percent, effective 
June 30, 1997, and a reduction to 30 percent, effective 
August 1, 1998.

The record reflects an August 1998 statement by a VA 
physician, the chief of the cardiology unit at the VA medical 
center indicating that the veteran was undergoing chronic 
treatment for hypertension.  The physician stated that the 
veteran's condition had been extremely labile and might be 
adversely affected by physical labor.  He stated that the 
veteran should avoid heavy lifting, pushing or pulling in 
order to avoid worsening his condition.  

The regional office thereafter received records of a number 
of outpatient visits of the veteran at the VA medical center 
from January to August 1998 with complaints including 
hypertension and chest pain.  Various blood pressure readings 
were recorded including 157/110 in January 1998 and 168/118 
in August 1998.  

When the veteran was evaluated by VA in April 2001 for chest 
pain, it was noted that cardiac enzymes were normal twice.  
The veteran had a permanent pacemaker and the rhythm was 100% 
paced.  The veteran underwent a stress echo study and was 
able to exercise for 9 minutes in the Bruce protocol and 
stopped because of fatigue, but he did not have any chest 
pain.  The baseline echocardiogram revealed mild left 
ventricular dysfunction with an estimated ejection fraction 
of approximately 50%.  Post stress echocardiography revealed 
normal augmentation in all segments of the left ventricle in 
an appropriate fashion.  There was no evidence of inducible 
ischemia.  The veteran was therefore discharged.  It was felt 
that the veteran's symptoms of chest pain were likely not 
cardiac in nature.  He was advised regarding risk factor 
modification including discontinuation of smoking.  

On VA examination in October 2001 it was reported that the 
veteran was currently employed as a warehouse man at a cold 
storage plant.  

In early November 2001 the veteran underwent a standard Bruce 
protocol treadmill test administered by the VA.  The baseline 
electrocardiogram was normal with a normal sinus rhythm, 
cardiac pacemaker.  The test continued for 8 minutes and 23 
seconds and was halted due to fatigue.  METs attained was 
10.1.  The heart rate at the end of the test was 130, which 
was 72% of that predicted as a maximum heart rate.  The 
veteran did not experience chest pain.  On cardiac scan the 
gated images of the left ventricle demonstrated left 
ventricular ejection fraction of 66%.  The left ventricular 
wall appeared normal.  The end diastolic volume was elevated 
to 154 ml.  The clinical response was nondiagnostic.  The 
electrocardiographic response was nonischemic.  Also at that 
time no acute pulmonary infiltrate was shown on chest X-ray.  

The veteran was seen in the emergency department of Shawnee 
Mission Medical Center later in November 2001 with complaints 
of chest pain, palpitations, and heart racing.  It was noted 
that he had been seen earlier in the day by VA, but wanted 
further evaluation.  Cardiovascular evaluation revealed 
regular rate and rhythm without gross murmur.  Pulses were 
full and symmetric.  Electrocardiogram showed 100% paced 
rhythm.  His point of cardiac markers were negative.  CBC and 
electrolytes were normal.  The veteran's risk factor of 
smoking coupled with the chest pain complaint was considered 
in keeping him overnight for observation.  The impressions 
were acute chest pain and supraventricular tachycardia by 
history.  

VA outpatient treatment reports from 1997 through May 2002 
include the report of a visit in March 2002 when was reported 
that the veteran had been doing well since his last visit.  
On cardiac examination his S1 and S2 were normal.  There were 
no murmurs, clicks, or S3 or S4 friction rubs.  The lungs 
revealed no rales or wheezes.  No pedal edema was present.  
It was noted that the veteran continued to smoke and he was 
again advised to quit.  


Analysis

The veteran's service-connected supraventricular tachycardia, 
status post pacemaker insertion has been rated as 30 percent 
disabling since April 1, 1998, under 38 C.F.R. § 4.104, 
Diagnostic Code 7118.  The Board has considered the criteria 
in 38 C.F.R. § 4.104, DCs 7005-7101.  The criteria for 
evaluating cardiovascular disorders were changed effective 
January 12, 1998.  Schedule for Rating Disabilities, the 
Cardiovascular System, 62 Fed. Reg. 65,207 (1997).  The 
revised provisions of the Diagnostic Codes incorporate 
objective measurements of the level of physical activity, 
expressed numerically in metabolic equivalents (METs), at 
which cardiac symptoms develop.  The Board further observes 
that METs are measured by means of a treadmill test which the 
veteran has completed.  See 38 C.F.R. § 4.104 (2001).  

The RO has advised the veteran that the objective findings 
actually support no more than a 10 percent rating but that 
reasonable doubt has been resolved in the veteran's favor and 
the 30 percent rating has been continued.  38 C.F.R. § 3.102 
(2001).  

The Board has considered all the rating criteria regarding 
this point.  The veteran is employed full time.  Although he 
has been evaluated for acute episodes of chest pain on more 
than one occasion, these episodes have not been shown to be 
cardiac in origin.  The most pertinent objective findings 
regarding rating the service-connected disability reflect 
that the exercise stress test results actually show that the 
veteran has demonstrated more than 10 METs with 72 percent of 
predicted peak heart rate and left ventricular ejection 
fraction of 66 percent.  The veteran had no chest pain 
complaints during testing.  These are the predominant factors 
in rating the service-connected cardiovascular disability and 
upon application of the schedular criteria clearly do not 
support entitlement to a rating in excess of 30 percent at 
any time since April 1, 1998.  

Also, the evidence does not show that the veteran misses work 
because of his service-connected disability.  The record does 
not reflect that the service-connected disability produces 
marked interference with employment that manifests itself in 
ways that are not contemplated in the rating schedule.  Also, 
there are no unusual manifestations regarding the veteran's 
service-connected disability.  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 (2001) relating to 
extraschedular evaluations are not applicable here.  

Finally, inasmuch as the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for further application beyond that employed by the RO 
in its previous rating consideration continuing the 30 
percent rating.  38 U.S.C.A. § 5107 (b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
supraventricular tachycardia, status post pacemaker 
insertion, is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

